t c memo united_states tax_court clarence d kightlinger petitioner v commissioner of internal revenue respondent docket no filed date r wyatt mick jr for petitioner timothy s sinnott for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 briefs amicus curiae were filed by robert w mysliwiec on behalf of wayne e and judith a ellis and by mary a bridwell continued respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure as well as an accuracy-related_penalty under sec_6662 for negligence or intentional disregard of rules or regulations in the amount of dollar_figure after a concession by respondent the only issue for decision is whether petitioner may exclude from gross_income under sec_104 the settlement proceeds that he received during the year in issue we hold that petitioner may not exclude such proceeds under sec_104 findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in mishawaka indiana at the time that his petition was filed with the court petitioner was employed by whitehall laboratories inc whitehall in elkhart indiana from date through some time in or whitehall was a subsidiary of american home products corp ahp wyeth-ayerst laboratories was a division of ahp continued unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioner is not liable for the accuracy-related_penalty under sec_6662 while employed at whitehall petitioner was a member of a labor_union named the oil chemical and atomic workers international union the union during the 1980's ahp initiated a plan to relocate part of its operations to guayama puerto rico as a result of this plan ahp closed various plants operated by whitehall and wyeth- ayerst including the plant operated by whitehall in elkhart by the end of or early the plant closings caused approximately big_number whitehall and wyeth-ayerst employees to be laid off and eventually lose their jobs petitioner was one such individual in date the union filed suit against ahp and various other entities and individuals in the united_states district_court for the district of puerto rico the district_court during that same year the union determined that a class action should be brought against ahp and other defendants on behalf of the employees that were laid off consequently in date the union sent a notice entitled keep whitehall open to the affected whitehall employees the notice stated that it had become appropriate to seek individual damages for the laid off members of the union under the rico racketeer influenced and corrupt organization complaint the notice provided further as follows the remedy that we would be asking for is compensation_for losses in wages and benefits for some appropriate period of time but not less than the duration of the current contract in date the union its local chapter and several individuals the plaintiffs filed a class action against ahp and various other individuals and entities the defendants in the district_court the class action complaint the complaint stated in its preliminary statement that the defendants did unlawfully and without justification violate federal racketeering laws and intentionally interfere with the protected right of plaintiffs including the prospective economic advantages enjoyed by the herein described class of former elkhart employees the complaint identified several individual plaintiffs as typical class representatives an example of a paragraph identifying an individual class member is as follows defendants' decision to relocate and transfer jobs to puerto rico has caused individual class representative a great personal_loss consisting of his being terminated in december individual class representative has since found no steady work and is forced to maintain temporary employment with no medical benefits defendants' actions which provoked his unemployment caused him great emotional distress feelings of low self esteem and self worth individual class representative now earns much less and lost fringe_benefits due to his being terminated by defendants other individual class representatives were similarly identified the complaint alleged factually in great detail that the defendants in the course of a scheme reasonably calculated to defraud the plaintiffs to evade state and federal taxes and to avoid compliance with various other federal and puerto rican laws violated federal racketeering laws and interfered with the plaintiffs' economic advantage all of the factual allegations revolved around the defendants' wrongdoing in violations of the above-mentioned laws there were no factual allegations regarding any personal injury the plaintiffs based their claims on four counts consisting of two separate counts for rico act violations one count for unlawful interference with prospective economic advantage and one count for punitive_damages as required by the rico act the two counts for rico act violations alleged injury to the plaintiffs' business and property under the count for unlawful interference with prospective economic advantage the plaintiffs alleged that the defendants' actions interfered with the rights of the plaintiffs to enjoy the fruits and advantages of their industries and efforts as employees emphasis added finally by their count for punitive_damages the plaintiffs claimed that the defendants' negligent conduct caused severe economic and financial harm as well as other damages to the plaintiffs no mention was made of any physical or emotional injury under any of the four counts pursuant to the class action all ahp employees affected by ahp's relocation to guayama puerto rico received a legal notice of class action petitioner was a member of this class action not relevant here the class action also alleged interference with the union's right to receive dues income from its members and received the above-mentioned notice the notice of class action summarized the underlying class action as follows plaintiffs allege in their complaint that private defendants who in the course of a scheme reasonably calculated to deceive plaintiffs and to evade state and federal taxes to avoid compliance with various other federal and commonwealth laws and regulations and to relocate jobs from a state of the united_states to guayama puerto rico and who acting in concert with its corporate officers and agents of the commonwealth of puerto rico did unlawfully and without justification violate federal racketeering laws and intentionally interfere with the protected rights of plaintiffs including the prospective economic advantages enjoyed by the herein described class of former employees plaintiffs further allege that as a direct result of ahp's scheme to relocate its production facilities to guayama puerto rico to take advantage of tremendous tax savings ahp caused workers to lose jobs to be downgraded in their employment and or to take early retirement all of which caused substantial economic damages to members of the plaintiff class plaintiffs in this class action lawsuit seek to recover on behalf of themselves and all other similarly situated workers for the economic harm losses resulting from ahp's relocation to puerto rico and the related events occurring thereafter emphasis added the notice of class action further stated if you want to participate in this class action lawsuit and thereby made a claim for economic loss resulting from ahp's alleged wrongful relocation of pharmaceutical production jobs to guayama puerto rico you need do nothing emphasis added if you have any claims for damages arising out of ahp's relocation of production to guayama puerto rico that are not employment-related economic harms these claims are not included in this class action examples of economic harm included in this class action are lost wages or lost salary lost health care and or retirement benefits in date the parties reached a settlement without trial thereupon the parties filed a joint stipulation of settlement with the district_court pursuant to this joint stipulation of settlement ahp agreed to pay dollar_figure million in full satisfaction of all of the claims brought against it in the class action the joint stipulation of settlement did not allocate the settlement proceeds for any particular claim however the proceeds were allocated among court-approved expenses class counsel the union and class members the joint stipulation of settlement provided guidelines pursuant to which an independent_trustee would determine the appropriate amount to compensate individual class members for their demonstrated employment- related economic harm pursuant to this stipulation economic harm was to be measured based upon factors such as age duration of employment with the company salary history and subsequent employment history including the date of new employment and salary history noneconomic injury was not a factor to be considered in the independent trustee's allocation of the recovery to the class members subsequently class members including petitioner received a notice of proposed settlement and settlement hearing the notice of proposed settlement reiterated that the lawsuit sought to recover for harm resulting from the defendants' violation of the rico act and interference with the class members' prospective economic advantages as employees the notice of proposed settlement then informed the class members regarding the method selected to compensate individual class members for their demonstrated economic harm arising from the loss of their employment individual class members were given the option to exclude themselves from the proposed settlement for any reason including the possibility that their claim was more expansive than one for employment-related economic loss individual class members were required to submit a proof_of_claim and release to the independent_trustee to claim a portion of the recovery the proof_of_claim and release form was designed to measure each individual class member's degree of employment-related economic harm the form inquired as to the individual class member's age years_of_service with ahp job classification at the time of separation whether the individual was bumped down before separation whether the individual received severance_pay at the time of separation how the individual's current benefits differed from those received at ahp and the individual's current sources of income no inquiry was made as to whether an individual class member had suffered any physical or emotional injury petitioner claimed entitlement to a portion of the class action recovery and stated in his proof_of_claim as follows the economic damages that i have suffered since my termination from whitehall lab in elkhart has had a devastating hardship on my financial future and security since losing my job i have had to withdraw all my savings and cash in securities that i had put aside for my retirement years when i was hired at whitehall lab in elkhart in august of i felt as though i had secured my future with the good wages i would be able to make during my years until retirement also i felt as though i would have good retirement benefits secured for my golden years i knew if i were given a chance to work at this facility for the future to years i would be in a good position with full pension and medical benefits currently i am working at a job that pays less than of the wages i made at elkhart's whitehall lab in moving the facility to puerto rico the results were that i was one of over plus workers whose life has changed leaving me with an insecure future and with the possibility that i will never have the financial security that i had while employed at whitehall petitioner may have suffered some depression as a result of being laid off however petitioner did not consult with a doctor for any such condition petitioner did not claim any emotional or physical injury and did not opt_out of the settlement agreement to pursue a claim for personal injury or otherwise a final order and judgment in the class action was entered in date in that document the district_court approved the joint stipulation of settlement filed by the parties the district_court retained jurisdiction solely for the purpose of ensuring proper administration of the settlement proceeds subsequently a motion for distribution of notice and release form was filed by the plaintiffs the motion outlined the independent trustee's determination of the method for the allocation of the funds among the individual class members pursuant to the guidelines in the joint stipulation of settlement the independent_trustee considered factors such as age years of seniority and the amount of severance_pay received some of the independent trustee's findings as pertaining to petitioner are as follows since some terminated employees received up to two weeks severance and others received less the first priority will be to distribute the settlement funds to bring each qualified claimant up to two weeks of severance_pay for each full year of seniority any remaining funds will be distributed mainly to terminated employees who did not transfer or receive erip early retirement incentive program on the basis of the following point system the point system allocated points based on age increasing from age to age and decreasing from age and up and years_of_service increasing per year_of_service the rationale for basing this point system on seniority and age is that workers who were near retirement age when they were terminated were not damaged as much as younger workers say who probably will have more years of lower-paying work or unemployment than a 58-year-old worker who was closer to retirement similarly young worker sec_4 pursuant to the joint stipulation of settlement claimants were divided into different priority groups the group with the top priority included ex-employees who were terminated without transfer of benefits under an early retirement incentive program erip petitioner was a member of this group inasmuch as erip was not available to any of the union members say at age are assumed to suffer less damage than older workers who have greater difficulty finding comparable jobs the distribution formula therefore reflects pension eligibility as well as age and seniority thereafter in date the district_court ordered the disposition of the settlement proceeds to individual class members pursuant to the independent trustee's allocations except for some minor changes not relevant here in the same order the district_court noted finally the court has received some correspondence from class members expressing concern regarding the taxability of their settlement awards one particular class member suggests that twenty percent of the payment amount be withheld for the purpose of satisfying federal income taxes at this time the court makes clear that there will be no withholding of funds from the settlement award to class members for tax purposes this was not a lawsuit about lost wages therefore each member shall be responsible for taxes based on their particular situation emphasis added petitioner received his portion of the recovery from the class action dollar_figure in date on his return petitioner did not include this amount in gross_income claiming exemption under sec_104 in date respondent informally notified class members such as petitioner that the settlement proceeds were not excludable from gross_income under sec_104 in date pursuant to a request by the plaintiffs the district_court issued another order in that order the district_court found that the class action involved tort-like claims arising from allegations of wrongful conduct and was not about lost wages and involved personal injury-like claims for emotional distress as evidenced from the pleadings the court stated that it was closely involved with the settlement and would allocate the total settlement to such tort-like claims and remedies in date respondent issued the notice_of_deficiency involved herein in the notice_of_deficiency respondent determined that petitioner was not entitled to an exemption under sec_104 and included petitioner's recovery in gross_income for the year of its receipt general discussion of sec_104 opinion5 except as otherwise provided gross_income includes income from all sources sec_61 348_us_426 although sec_61 is to be broadly construed statutory exclusions from income are narrowly construed 515_us_323 504_us_229 100_tc_124 affd per curiam without published opinion 25_f3d_1048 6th cir as previously noted briefs amicus curiae were filed by or on behalf of taxpayers similarly situated to petitioner in addressing petitioner's contentions we have also considered the contentions made by the amici curiae as an exception to the general_rule under sec_61 sec_104 provides that gross_income does not include the amount of any damages received whether by suit or agreement on account of personal injuries or sickness sec_1_104-1 income_tax regs provides in pertinent part c damages received on account of personal injuries or sickness the term damages received whether by suit or agreement means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution an amount may be excluded from gross_income only if it is received both through prosecution or settlement of an action based upon tort or tort-type rights and on account ofpersonal injuries or sickness commissioner v schleier supra 48_f3d_894 5th cir 105_tc_396 affd 121_f3d_393 8th cir personal injury personal injury need not be purely physical in nature and may include nonphysical emotional injury united_states v burke supra 87_tc_1294 affd 848_f2d_81 6th cir in united_states v burke supra pincite the supreme court described the traditional harms associated with personal injury as pain and suffering emotional distress harm to reputation or other consequential damages eg a ruined credit rating the supreme court distinguished such personal injuries from legal injuries of an economic character such as those arising out of the unlawful deprivation of the opportunity to earn wages through wrongful termination id consequently damages received for lost wages in connection with the settlement of economic rights such as those arising out of a breach of contract are not excludable from income under sec_104 id 102_tc_116 affd in part revd in part on another issue 70_f3d_34 5th cir and cases cited therein similarly recovery for business or property is separate and distinct from recovery for personal injury 937_f2d_899 3d cir 915_f2d_460 9th cir 888_f2d_1175 7th cir see reuter v sonotone corp 442_us_330 holding that the phrase business or property in the context of the clayton act ch sec_4 38_stat_731 u s c sec_15 does not denote physical or emotional harm to a person in 834_f2d_1163 3d cir the court_of_appeals held in this regard as follows a plaintiff seeking recovery under rico must allege injury in his business or property caused by violation of the act in reuter v sonotone 442_us_330 99_sct_2326 60_led_931 the supreme court construed identical language from the clayton act on which the rico statute was patterned the court concluded that congress intended the phrase business or property to exclude personal injuries id pincite s ct pincite a the settlement agreement in the case before us petitioner received a portion of the recovery in a class action pursuant to a settlement agreement when damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such damages are excludable under sec_104 united_states v burke supra 866_f2d_709 4th cir affg 89_tc_632 robinson v commissioner supra determination of the nature of the claim is factual bagley v commissioner supra 98_tc_1 t he critical question is in lieu of what was the settlement amount_paid bagley v commissioner supra pincite therefore the intent of the payor is the most important factor 349_f2d_610 10th cir affg tcmemo_1964_33 robinson v commissioner supra stocks v commissioner supra pincite we first consider the settlement agreement in deciding the intent of the payor in paying the settlement proceeds see robinson v commissioner supra the joint stipulation of settlement involved herein did not specifically allocate the settlement proceeds for any particular claim however the joint stipulation of settlement provided that an independent_trustee would determine appropriate amounts to compensate individual class members for their demonstrated economic harm guidelines outlined in the joint stipulation of settlement based economic harm on the loss or reduction of wages resulting from the loss of employment personal injury was not considered therefore the settlement agreement indicates that the defendants paid the settlement proceeds on account of economic harm arising from the deprivation of a class member's opportunity to earn wages such recovery is clearly not on account of personal injury we shall not however limit our inquiry to the joint stipulation of settlement we shall consider other factors to ascertain the intent of the defendants in paying the settlement proceeds see knuckles v commissioner supra robinson v commissioner supra stocks v commissioner supra b the complaint when payments are received pursuant to a settlement agreement from which we cannot clearly discern why the payments were made the underlying complaint is normally examined as an indicator of the payor's intent see robinson v commissioner supra logic dictates that defendants will ordinarily determine their liability by taking into account the allegations made in the complaint see threlkeld v commissioner supra 80_tc_1104 accordingly the payor's intent can be discerned from the allegations made in the complaint we must therefore consider the allegations made by class members such as petitioner in the complaint we observe at this point that the mere mention of emotional harm in a complaint does not by itself serve to exclude the recovery from gross_income under sec_104 clearly such a rule would improperly expand the scope of sec_104 because the emotional harm language could easily be included in every complaint even if such claim were only a throwaway claim what is more the mere fact that a taxpayer suffers personal injury from a defendant's conduct is insufficient to satisfy the on account of personal_injury_or_sickness test 515_us_323 only recovery that is attributable to such personal injury is excludable from gross_income id the supreme court clarified the law in this regard in commissioner v schleier supra in that case the supreme court distinguished the recovery that a taxpayer receives as a result of an automobile accident from the recovery that a taxpayer receives as a result of age discrimination under the age discrimination in employment act adea whereas both individuals may suffer emotional harm as a result of a defendant's wrongdoing only the accident victim's recovery can be considered as received on account of personal injury the adea does not provide recovery for personal injury therefore although the adea claimant may have suffered some emotional harm the recovery he or she received is not on account of his or her personal injury rather the adea claimant's recovery is on account of the wrongful discrimination leading to his or her discharge similarly the rico act does not provide a remedy for personal injuries see genty v resolution trust corp supra pincite berg v first state ins co supra pincite rylewicz v beaton servs ltd supra pincite 835_f2d_844 11th cir zimmerman v hbo affiliate group supra rather entitlement to recovery under the rico act is predicated on harm to the claimant's business or property rylewicz v beaton servs ltd supra recovery for business or property is separate and distinct from recovery for personal injury see rylewicz v beaton servs ltd supra the complaint in the class action was based on several claims first and predominantly the plaintiffs alleged injury to their business and property under the rico act the factual allegations were clearly aimed at establishing such wrongful conduct in this regard and as is the case with an adea claimant petitioner did not receive his recovery on account of personal injury rather he received his recovery on account of the defendants' alleged violation of the rico act leading to his discharge recovery based on such allegations could only be for injury to petitioner's business and property the amount of the recovery is independent of the existence or extent of any personal injury that petitioner may have suffered see commissioner v schleier supra petitioner argues that the rico act was meant to expand the remedies available to claimants and does not limit an individual's cause of action although this assertion may be true the plaintiffs in the class action did not in fact seek to establish any personal injury but limited their remedy to that provided by the rico act cf 504_us_229 holding that the taxpayer's recovery under title vii of the civil rights act of publaw_88_352 78_stat_253 was not excludable--the underlying action not constituting a tort-type claim--even though taxpayer had other tort-type remedies available for the wrongful discrimination against him secondarily the complaint alleged interference with the class members' prospective economic advantage as employees as we have already noted we do not think that the plaintiffs actually sought to establish personal injury the complaint merely mentions emotional distress without any supporting factual allegations within the context of a lengthy 90-page and carefully drafted complaint recovery for the defendants' interference with the class members' economic advantage as employees is similarly not on account of personal injury see commissioner v schleier supra united_states v burke supra robinson v commissioner t c pincite petitioner asserts that individual class members did not have a direct contractual relationship with the defendants even if such assertion is true class members based their claim for interference with prospective economic advantage on an employer employee relationship their complaint sought remedy for the defendants' alleged wrongful interference with their rights to enjoy the fruits and advantages of their industries and efforts as employees this is further evidenced by the date notice to the class members which stated the remedy that we would be asking for is compensation_for losses in wages and benefits for some appropriate period of time but not less than the duration of the current contract emphasis added clearly recovery for economic injury based on such a contractual type claim is excluded from the scope of sec_104 see robinson v commissioner supra and cases cited therein the plaintiffs also sought punitive_damages for the harm suffered as a result of the defendants' alleged wrongful conduct contrary to petitioner's suggestion the exclusion provided by sec_104 as in effect for the year in issue does not apply to a recovery for punitive_damages not attributable to physical injury specifically sec_104 provides that the exclusion_from_gross_income for damages received on account of personal injuries shall not apply to any punitive_damages in connection with a case not involving physical injury or physical sickness the complaint did not even mention any physical injury nor does petitioner claim any physical injury therefore any portion of the settlement proceeds that may be allocated to recovery for punitive_damages is outside the scope of sec_104 as a final note in this regard we refer to the manner in which counsel for the plaintiffs summarized the class action complaint in two notices sent to the class members specifically we refer to the following excerpt contained in both notices plaintiffs in this class action lawsuit seek to recover on behalf of themselves and all other similarly situated workers for the economic harm losses resulting from ahp's relocation to puerto rico and the related events occurring thereafter having considered the allegations made in the complaint and the plaintiffs' counsels' interpretation of the class action we cannot find that the defendants intended to pay class members such as petitioner on account of personal injury although mention of emotional harm was made we do not think that an action that revolved around rico violations and interference with the prospective economic advantages of employees sought or obtained redress for any of the traditional harms associated with personal injury such as pain and suffering or emotional distress see united_states v burke supra c other factors other factors support respondent's contention that petitioner's recovery was not on account of personal injury as mentioned the two notices received by petitioner clearly describe the class action as one for the recovery_of lost wages and employment-related economic harm in fact class members were informed that claims for any harm other than employment- related economic harm should be pursued by the class member independently of the class action petitioner did not otherwise pursue a claim for any personal harm rather he claimed his portion of the recovery by describing how the defendants' actions had economically affected him further the independent_trustee in charge of allocation of the funds was expected to and did devise an arrangement designed to compensate the class members for employment-related economic harm the independent_trustee allocated funds to ensure that qualified claimants received up to weeks of severance_pay for each full year of seniority the remaining funds were distributed to terminated employees such as petitioner who did not transfer or receive the benefit of the early retirement incentive program the funds were distributed on the basis of a point system that reflected pension eligibility as well as age and seniority the entire distribution arrangement revolved around lost wages and retirement benefits and sought to make class members economically whole petitioner contends that economic loss can be used to measure the extent of personal injury as is the case in many automobile accident injury cases in this regard petitioner relies on 883_f2d_211 3d cir revg 90_tc_1000 for the proposition that nonpersonal consequences of a personal injury such as loss of future income are often the most persuasive means of proving the extent of the personal injury that was suffered we agree that using economic loss factors as a yardstick to measure the extent of personal injury does not necessarily bar a recovery from the scope of sec_104 see 87_tc_236 affd 835_f2d_67 3d cir 48_tc_465 modified on other grounds 49_tc_13 however petitioner's reliance on byrne v commissioner supra and the accident injury cases is misplaced the operative factor in these cases is that there is in fact a personal injury and that recovery is made on account of such injury by contrast petitioner's loss of employment by the defendants' alleged wrongful conduct the basis on which petitioner received his recovery is not a personal injury cf 515_us_323 further the focus of the settlement in the class action was to make class members such as petitioner economically whole from the effects of their loss of employment therefore economic factors were not merely used as a yardstick to measure the extent of the injury rather they were the harm for which petitioner received his compensation this is evidenced by the joint stipulation of settlement by the independent trustee's findings as reflected in the motion for distribution of notice and release form by the inquiries made in the proof_of_claim form and finally by the proof_of_claim as completed and submitted by petitioner d the district court's orders finally we consider the orders issued by the district_court in date and date as a preliminary matter we observe that because res_judicata and collateral_estoppel are affirmative defenses and neither was pleaded by petitioner they are deemed waived see rule monahan v commissioner we note however that even if petitioner had pleaded these affirmative defenses res_judicata and collateral_estoppel would not apply if for no other reason than the characterization of the settlement's tax consequences was not essential to the prior proceeding see 90_tc_162 affd 904_f2d_525 9th cir setting forth the following five conditions that must be satisfied prior to application of issue preclusion in the context of a factual continued t c green v commissioner tcmemo_1998_274 collateral_estoppel see also gustafson v commissioner 97_tc_85 if an affirmative defense is not pleaded it is deemed waived we do however consider the contents of these orders in our factual inquiry first the date order states that the district_court would not decide what amount should be withheld as income_tax from the recovery rather the district_court left it up to the class members based on their particular situation to determine the amount of tax due contrary to petitioner's assertion this order does not on its face establish that petitioner's recovery is excludable under sec_104 the district court's date order does however state that the facts and circumstances of the class action involved tort-like and personal injury-like claims for emotional distress this order also states that the district_court was closely continued dispute the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation involved with the settlement and would allocate the total settlement to such tort-like claims and remedies we do not understand why in light of all the contrary evidence the district_court issued such an order however because this order did not result from an adversary proceeding we find that it does not accurately reflect the realities of the parties' settlement cf 102_tc_116 the allocation in the settlement agreement approved by the court is not controlling when the allocation itself did not result from an adversary proceeding 105_tc_396 same hess v commissioner tcmemo_1998_240 same although the proceedings prior to the settlement agreement were certainly adversarial the parties were no longer adversaries after they reached a settlement more than a year after the settlement the plaintiffs desired to have the settlement payment linked to tort-type injuries received on account of personal injuries and met with no opposition from the defendants once the defendants paid the settlement proceeds they did not have any interest in how such funds were allocated the plaintiffs requested the district_court to issue such an order and with the defendants not objecting the district_court did so we find therefore that in light of all the other facts and circumstances the date order does not establish that petitioner received his recovery on account of personal injury tort-type claim petitioner contends that under the law for the taxable_year in issue if recovery is received on account of a tort-type claim then there is no requirement that recovery be on account of personal injury in this regard petitioner relies on 504_us_229 we disagree with petitioner's contention which is squarely refuted by 515_us_323 in commissioner v schleier supra the supreme court held that even if the underlying lawsuit is tort-type the recovery itself must be on account of personal injury id further the supreme court noted that its holding in united_states v burke supra did not imply a contrary rule the following excerpt from commissioner v schleier supra pincite clearly establishes the law in this regard appellee also suggests that our decision in 504_us_229 compels the conclusion that his settlement award is excludable in burke we rejected the taxpayer's argument that the payment received in settlement of her backpay claim under the pre- version of title vii of the civil rights act of was excludable from her gross_income our decision rested on the conclusion that such a claim was not based upon tort or tort type rights within the meaning of the regulation quoted above sec_1_104-1 income_tax regs for two independent reasons we think burke provides no foundation for appellee's argument second and more importantly the holding of burke is narrower than appellee suggests in burke following the framework established in the internal_revenue_service regulations we noted that sec_104 requires a determination whether the underlying action is based upon tort or tort type rights in so doing however we did not hold that the inquiry into tort or tort type rights constituted the beginning and end of the analysis in particular though burke relied on title vii's failure to qualify as an action based upon tort type rights we did not intend to eliminate the basic requirement found in both the statute and the regulation that only amounts received on account of personal injuries or sickness come within sec_104's exclusion thus though satisfaction of burke's tort or tort type inquiry is a necessary condition for excludability under sec_104 it is not a sufficient condition fn ref omitted because the record does not establish that the settlement recovery was attributable to any personal injury we need not decide whether the underlying class action was tort-type conclusion consistent with the requirement that exclusions from income are to be narrowly construed we hold that the settlement proceeds received by petitioner are not excludable from gross_income under sec_104 petitioner has raised other arguments that we have considered in reaching our decision to the extent that we have not discussed these arguments we find them to be without merit to reflect our disposition of the disputed issue as well as respondent's concession decision will be entered for respondent as to the deficiency in tax and for petitioner as to the accuracy- related penalty
